03/31/2020


                                          DA 18-0302
                                                                                           Case Number: DA 18-0302

              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                          2020 MT 75N



STATE OF MONTANA,

               Plaintiff and Appellee,

         v.

WILLIAM DALE,

               Defendant and Appellant.


APPEAL FROM:           District Court of the Eighteenth Judicial District,
                       In and For the County of Gallatin, Cause No. DC 17-01A
                       Honorable Holly Brown, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                       Chad Wright, Appellate Defender, Haley Connell Jackson, Assistant
                       Appellate Defender, Helena, Montana

                For Appellee:

                       Timothy C. Fox, Montana Attorney General, Tammy K Plubell, Assistant
                       Attorney General, Helena, Montana

                       Marty Lambert, Gallatin County Attorney, Bozeman, Montana



                                                   Submitted on Briefs: February 12, 2020

                                                              Decided: March 31, 2020


Filed:

                                 cir-641.—if
                       __________________________________________
                                         Clerk
Justice Jim Rice delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court’s quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2     William Nathaniel Dale (Dale) appeals his conviction upon jury trial of driving

under the influence of alcohol, a felony, challenging evidentiary rulings made by the

Eighteenth Judicial District Court, Gallatin County.

¶3     Around midnight on December 23, 2016, Julie and her roommate heard sounds of a

revving engine close to their apartment. They had not heard anything unusual prior to

hearing the revving sounds. Looking out the window, they saw a truck about twenty feet

away, on the lawn in front of their apartment building. It appeared the driver of the truck

was attempting to drive from the lawn onto the nearby road, but the truck was stuck. Julie

watched through the window for about 30 minutes. The driver, who was the only occupant

of the truck, got out of the truck and tried to dig out snow from the tires, and then tried to

drive the truck again. Julie saw no other persons in the truck or attempting to free the truck.

The driver appeared to notice that Julie and her roommate were watching and knocked on

their door. However, they did not open the door. Julie believed the driver was drunk. She

called law enforcement to make a report of a possible drunk driver.

¶4     Police responded to the scene and observed a male sitting in the driver’s seat of the

truck, lying with his head pointed toward the passenger side of the vehicle. The male was

                                              2
asleep or passed out. There was an open beer container behind the driver’s seat and several

opened alcohol containers in the bed of the truck. Police attempted to make contact with

the person in the driver’s seat by knocking on the window, yelling, and pounding on the

roof of the truck, but they could not arouse him. They then opened the truck door and

shook the male, who woke up, but was lethargic. The individual was Dale, and the truck

was his. Dale’s speech was heavily slurred, his eyes were red and watery, and he acted as

if disoriented. Dale said he was waiting for a friend to come, and that his friend, David

Taylor (Taylor), had been driving the truck. Officers noted there was only one set of

footprints in the snow around the truck, other than their own. It appeared from the

footprints that the person had walked back and forth along the truck, and that dirt and snow

had been thrown around the yard. Officers noted nothing to indicate another person had

been with Dale or around the vehicle. Dale agreed to undergo field sobriety testing and

performed poorly on the tests. Officers noted mud on Dale’s pants. Dale refused to provide

a breath sample, so officers obtained a search warrant for a blood draw, which yielded a

blood-alcohol result of 0.182. The State filed an Information charging Dale with felony

driving under the influence of alcohol.

¶5     At trial, Dale testified he was uncertain about the events of the evening because “I

was highly intoxicated,” but maintained he had not driven after drinking heavily at his

group’s Christmas party that night. He first testified he was not certain which friend had

driven his truck, adding, “I attempted to get my truck unstuck, that was in the yard, by

digging out around the tires and doing that sort of thing, wondering who was going to be



                                             3
coming back . . . .” However, later in the trial, Dale testified affirmatively that his friend,

David Taylor, had driven the vehicle.

¶6     During the investigation by police, Dale had provided Sergeant Toresdahl of the

Bozeman Police Department with the name of Desmond Donnelon, who Dale also

suggested was driving the truck that evening. At trial, Toresdahl testified that he had talked

to Donnelon by telephone, at which point defense counsel objected to the testimony as

hearsay. The District Court ruled that, while Toresdahl could not “tell us what he told you,

[] you can tell us what you understood after the phone call.” Toresdahl proceeded to testify

that “I learned that—I determined that [Donnelon] has not been in the state of Montana.”

A similar exchange occurred when Toresdahl testified about speaking by telephone with

Taylor, and, over defense counsel’s objection, Toresdahl was permitted to testify that he

determined from this conversation that Taylor “had not been at the scene when Mr. Dale’s

truck was stuck[.]” During cross-examination, defense counsel questioned Toresdahl

about an audio recording of telephone conversations between Dale and Taylor, asking

whether Dale had maintained he was not the driver, to which Toresdahl responded

affirmatively. Then, on re-direct, Toresdahl stated, over objection, that he had also learned

from that recorded conversation Taylor had been in Minnesota on the night in question.

¶7     On appeal, Dale challenges the District Court’s rulings on his evidentiary objections

to the testimony offered by Toresdahl. “We review rulings on the admissibility of evidence

to determine if the district court abused its broad discretion.” State v. Payne, 2011 MT 35,




                                              4
¶ 15, 359 Mont. 270, 248 P.3d 842 (citing Clark v. Bell, 2009 MT 390, ¶ 16, 353 Mont.
331, 220 P.3d 650).1

¶8     Dale argues the District Court erred in permitting Toresdahl to testify concerning

what he had “determined” from his telephone conversations with Donnelon and Taylor, so

long as Toresdahl did not repeat specifically what they had said. The State does not contest

that Toresdahl was permitted to offer inadmissible hearsay testimony, but argues the

evidence was not reversible error.

¶9     Toresdahl’s explanatory testimony about what he “determined” from his telephone

conversations with Donnelon and Taylor was inadmissible hearsay, as was the similar

hearsay testimony this Court concluded was inadmissible in Payne. See State v. Payne,

¶ 29 (“While [the testifying officer] did not repeat the declarant’s words verbatim on the

witness stand, the fact remains that the statement of the [declarant] during the inquiry—

that Payne was not in compliance with Connecticut registration requirements . . . [was]

presented at trial for the truth of the matter asserted[,]” and was “testimonial hearsay”).

However, also as in Payne, we conclude the admission of these brief statements was not

reversible error under the analysis in State v. Van Kirk, 2001 MT 184, 306 Mont. 215, 32
P.3d 735. See Payne, ¶ 40. Under Van Kirk, this was a trial error that is reviewed for

harmless error. Van Kirk, ¶ 40. As Dale acknowledges, the sole contested issue in the case

was whether Dale was driving prior to his truck coming to rest in the front lawn of the


1
  In his opening brief, Dale also challenged the District Court’s application of the 2015 persistent
felony offender statute, but withdrew the issue in his reply brief in light of this Court’s decision in
State v. Thomas, 2019 MT 155, 396 Mont. 284, 445 P.3d 777, which was decided after the filing
of Dale’s opening brief.

                                                  5
apartment building. His identity was an element of the offense. However, beyond the

inadmissible statements, there was other significant evidence that Dale was driving the

truck, including all of the evidence set forth above. While circumstantial in nature, it was

nonetheless proper evidence from which a clear inference could be drawn that Dale was

the driver that night, by which the State can demonstrate, and has demonstrated that,

qualitatively, “there is no reasonable possibility that [the] inadmissible hearsay evidence

might have contributed to the defendant’s conviction.” Van Kirk, ¶¶ 44, 47.

¶10    Finally, although Dale also objects to Toresdahl’s reference on redirect to the audio

recording of his conversation with Taylor, it was defense counsel who first raised the

recording during cross examination of Toresdahl, by asking about Dale’s profession of

innocence on the recording. After the defense had opened the door, it was not an abuse of

discretion for the District Court to permit the State to inquire on redirect about other

information Toresdahl heard on the same recording.

¶11    We have determined to decide this case pursuant to Section I, Paragraph 3(c) of our

Internal Operating Rules, which provides for memorandum opinions. This appeal presents

no constitutional issues, no issues of first impression, and does not establish new precedent

or modify existing precedent. In the opinion of the Court, the case presents a question

controlled by settled law or by the clear application of applicable standards of review.

¶12    Affirmed.


                                                  /S/ JIM RICE




                                             6
We concur:

/S/ MIKE McGRATH
/S/ BETH BAKER
/S/ JAMES JEREMIAH SHEA
/S/ INGRID GUSTAFSON




                          7